Citation Nr: 0428743	
Decision Date: 10/19/04    Archive Date: 10/28/04	

DOCKET NO.  02-05 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for VA 
educational assistance under Chapter 30, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from May 1996 to 
September 1998, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
September 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained.

2.  The veteran did not complete her obligated period of 
active duty and was discharged from active duty for 
convenience of the Government after completing less than 
30 continuous months of active duty of her obligated period 
of active duty of three years.

3.  The veteran did not participate in the Selected Reserves 
following her discharge from service.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 21.1031, 21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(A).  However, it is not clear 
that such notice is required since the benefit sought in this 
case is found in Chapter 30, Title 38, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38 and do not apply 
to this appeal.").

In any event, VA education programs have their own notice and 
assistance requirements, which the Board notes had been 
satisfied in this case.  For example, under 38 C.F.R. 
§ 20.1031(b), if a formal claim for educational assistance is 
incomplete, or if the VA requires additional evidence or 
information to adjudicate a claim, the VA will notify the 
claimant of the evidence and/or information necessary to 
complete or adjudicate the claim and of the time limit 
provisions.  In this case, the relevant and probative 
evidence needed to adjudicate this claim consists of evidence 
regarding the dates of the veteran's active service, as well 
as the length of her obligated period of service, the 
character of discharge from service and the reason for 
separation from service.  That evidence is associated with 
the claims file.  Therefore, the Board finds that all 
relevant and probative evidence necessary for an equitable 
disposition of the appeal has been obtained and that the 
notice and assistance requirements have been satisfied.

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive.  In addition, an opinion 
from the VA General Counsel has held that "under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claim ineligible 
for the claimed benefit.")  This is the situation before the 
Board in this case: application of the law to the facts.  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

The basic facts in this case are not in dispute.  The veteran 
entered active service in May 1996 and was separated from 
service in September 1998 after service 2 years, 3 months and 
4 days on active duty.  The veteran's DD Form 214 indicates 
that she had not completed her first full term of service, 
which the service department has reported was three years or 
more.  The separation code listed was "MDF" and the narrative 
reason for separation was "Pregnancy."  A Chapter 30 DOD Data 
Record indicates that the separation reason was "COG" 
[Convenience of the Government].  The record does not 
reflect, nor does the veteran contend, that she participated 
in the Selected Reserves following her separation from 
service in September 1998.

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first enter active duty after June 30, 1985, 
and in the case of an individual whose obligated period of 
active duty is three years or more, serve at least three 
continuous years of active duty.  In the case of an 
individual whose obligated period of active duty is less than 
three years, that individual must serve at least two 
continuous years of active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which the VA determines 
is not service connected, (3) discharge or release under 
10 U.S.C. § 1173 (hardship discharge), (4) for the 
convenience of the Government, (5) involuntarily for the 
convenience of the Government as a result of a reduction in 
force or (6) for a physical or mental condition that was not 
characterized as a disability, but did interfere with an 
individual's performance of duty.  38 U.S.C.A. 
§ 3011(a)(1)(a)(ii); 38 C.F.R. § 21.7042(a)(5).  In addition, 
an individual who is discharged or released from active duty 
for the convenience of the Government must complete not less 
than 20 months of continuous active duty of the obligated 
service in the case of an individual whose obligated period 
of service is two years, or complete not less than 30 months 
of continuous active duty under the period of obligated 
service in the case of an individual with an obligated period 
of service of at least three years.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii); 38 C.F.R. § 20.7042(a)(5)(iv).

The Board's review of the evidence discloses that the veteran 
did not complete the requisite service for basic eligibility 
for Chapter 30 educational assistance.  The veteran enlisted 
in May 1996 and was obligated to perform three years of 
active service, but had served less than that time on active 
duty when she was separated in September 1998.  While the 
record reflects that the veteran did not complete her 
obligated period of active duty of three years or more, she 
was discharged or released from active duty for the 
convenience of the Government and would have met the service 
requirements for basic eligibility for educational assistance 
had she served 30 months of continuous active duty of that 
period of obligated service.  Unfortunately, the veteran 
served four days in excess of 27 months, not the required 
minimum of 30 months.

Therefore, since the veteran did not have the requisite 
service for Chapter 30 educational benefits when released or 
discharged for the convenience of the Government, the Board 
finds that the RO was correct in denying basic eligibility 
for educational assistance under Chapter 30.  While the Board 
acknowledges the veteran's contention set forth in her Notice 
of Disagreement and her Substantive Appeal, the eligibility 
requirements for Chapter 30 are prescribed by Congress.  
Neither the RO nor the BVA is free to ignore loss enacted by 
Congress and the law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As such, basic eligibility for 
educational assistance under Chapter 30, Title 38, United 
States Code, is not established.




ORDER

Basic eligibility for educational assistance under 
Chapter 30, Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



